FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CRAIG CLIFFORD BUSCH,                     
               Petitioner-Appellant,
                                                 No. 06-16154
                 v.
                                                    D.C. No.
JEANNE S. WOODFORD, in her                      CV-04-04157-MJJ
capacity as Director of the                    Northern District
California Department of                          of California,
Corrections; JOSEPH L. MCGRATH,                  San Francisco
Warden, in his capacity as
                                                     ORDER
Warden, Pelican Bay State Prison,
            Respondents-Appellees.
                                          
                    Filed November 13, 2007

    Before: J. Clifford Wallace, Richard D. Cudahy,* and
           M. Margaret McKeown, Circuit Judges.


                              ORDER

  The opinion filed on August 29, 2007 is hereby withdrawn.
Appellant’s Petition for Panel Rehearing and for Modification
of Published Opinion is rendered moot. A modified opinion
will be filed at a later date.




   *The Honorable Richard D. Cudahy, Senior United States Circuit Judge
for the Seventh Circuit, sitting by designation.

                                14791
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.